Citation Nr: 1515097	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-06 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


REMAND

The Veteran served on active duty from July 1972 to July 1975 and additional service in the Army National Guard of Minnesota from September 1987 to September 1989.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the claims file. 

The Veteran has claimed service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), due to his military service.  During the pendency of this appeal, the Veteran has been diagnosed with general anxiety disorder and adjustment disorder with anxiety and depression.  See generally, VA treatment records.  The Veteran has reported a diagnosis of PTSD in both his lay statements to VA and in his subjective medical history to VA healthcare providers, but that diagnosis is not of record.  Although his service treatment records show no complaints of or treatment for an acquired psychiatric disorder, the Veteran has argued that his disciplinary problems in service, specifically his substance abuse and the April 1975 fight that led to a trial by court-martial, are evidence of an in-service onset of psychiatric symptoms.  This is sufficient to trigger VA's duty to conduct an examination and obtain a medical opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After the hearing, the Board held the record open to allow the Veteran and his representative to submit private examination results.  In an April 2013 letter, the Veteran's representative indicated that the Veteran had been scheduled for such an examination on June 5, 2013.  To date, no record of this examination has been received and it is unclear whether the Veteran underwent that private examination.  As such, the Board is seeking a VA examination on this issue.

The Board notes that the Veteran has a long history of substance abuse.  An injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  By contrast, service connection may be granted for alcohol abuse that is a secondary result of an organic disease or disability.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  Thus, to the extent that the record shows an in-service onset of substance abuse, the examiner must provide an opinion as to whether this was due to an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine whether any current acquired psychiatric disability is related to the Veteran's active duty military service.

The entire claims folder must be made available to, and reviewed by, the examiner.  As part of the examination, psychological testing should be conducted with a view toward determining the correct diagnosis(es), including whether the appellant has posttraumatic stress disorder.

The examiner should then consider the circumstances of trials by court-martial, as described by the record, to determine if the Veteran's behavior in service represented an in-service onset of any current diagnosed condition.

To the extent that the record shows an in-service onset of substance abuse, the examiner should provide an opinion as to whether this was a symptom of or secondary to an acquired psychiatric disorder.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The originating agency should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  After undertaking any additional development deemed necessary, readjudicate the claim in light of the additional evidence obtained.  If a benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

